Case 3:20-cv-00045-MFU Document 46 Filed 08/24/20 Page 1 of 1 Pageid#: 1107



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                       CHARLOTTESVILLE DIVISION


                                                           Action No: 3:20CV00045
WILD VIRGINIA, ET AL,
                                                           Date: 8/24/20
vs.                                                        Judge: Michael F. Urbanski, CUSDJ
COUNCIL ON ENVIRONMENTAL                                   Court Reporter: Mary Butenschoen
QUALITY, ET AL                                             Deputy Clerk: Kristin Ayersman



Plaintiff Attorney(s)                              Defendant Attorney(s)
Kimberley Claire Hunter, Kristin Ann Davis,        Barclay Thomas Samford, Jeffrey Bossert
Megan Elizabeth Kimball, Nicholas S. Torrey,       Clark, Krista Frith, Michael Kimberly- PHV
Samuel Edward Evans



                                     LIST OF WITNESSES

PLAINTIFF/GOVERNMENT:                              DEFENDANT:
1.                                                 1.



PROCEEDINGS:
Parties present telephonically for a status conference. Intervenor Defendant counsel Joshua
Rogaczewski is are also on call, along with PHV. Court admits PHV for purposes of hearing -
Michael Kimberly.

Court notes case transferred to him today, explains. No objections from parties to having the prel
inj heard by this court, however dft would like to have ruling by 9/14/20. Court questions parties
about ddl’s in ECF 35 order entered by Judge Moon. Court asks if this is a similar case to any other
currently pending in other courts. Pltf responds re: schedule, stating there are cases in CA and NY,
neither have any pending preliminary motions. Dft responds. Dft asks for six day extension of time
to file reply in supp of m dism. Pltf responds. Court will keep schedule and asks for ZoomGov
PTM hearing on 9/4 at 10am. Dft to file brief on 9/2.




Time in Court: 2:34-3:46 1h 12m
